Citation Nr: 1710699	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-15 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic low back strain.

2.  Entitlement to service connection for chronic low back strain.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1978 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which, inter alia, denied the Veteran's claim of service connection for chronic low back strain.  Additionally, the November 2008 rating decision reopened the Veteran's previously denied claim of entitlement to service connection for a chronic low back.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issue of entitlement to service connection for chronic low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a February 2004 rating decision, the RO denied the Veteran's application to reopen her previously denied claim for entitlement to service connection for chronic low back strain.  The Veteran did not appeal this decision, and new and material evidence was not received within one year after it was issued.

2.  Evidence received since the February 2004 rating decision relates to an unestablished fact that raises a reasonable possibility of substantiating the claim of service connection for chronic low back strain.
CONCLUSIONS OF LAW

1.  The February 2004 rating decision that denied the application to reopen the claim for entitlement to service connection for chronic low back strain is final.  
38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Since the February 2004 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for chronic low back strain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As the Board is granting the application to reopen the claim of entitlement to service connection for chronic low back strain further discussion of the VCAA is unnecessary.

II.  New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previous and final disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that a veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is not available to corroborate it.  Id.

Here, the Veteran's original claim for service connection for a chronic low back strain was denied in a June 1983 rating decision, on the basis that the Veteran did not have a current low back disability.  She did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  

Accordingly, the June 1983 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(a)-(b), 20.302, 20.1103.

The Veteran attempted to reopen her claim of service connection for chronic low back strain in January 2003. The RO denied her petition in February 2004 on the basis that there had been no additional evidence that constitutes as new and material. 

Accordingly, the February 2004 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(a)-(b), 20.302, 20.1103.

In July 2008, the Veteran filed an application to reopen the claim of entitlement to service connection for chronic low back strain. 

Since the RO's February 2004 denial, the relevant evidence includes VA and private treatment records and the Veteran's statements.  In particular, the VA treatment records document the Veteran's longstanding complaints of back pain.  The private medical records document the Veteran's longstanding treatment for a low back disability.  Moreover, the Veteran submitted statements indicating that she has had longstanding back pain and other symptoms.
 
The above reflects that there is new evidence that relates to the basis for the prior denial.  Most significantly, the Veteran's statements elaborating on her current back disability and continued symptomology since service.  The Board finds that the evidence now showing lay evidence describing continuity of symptoms combined with post service medical evidence of treatment for a back disability meet the low threshold of 38 C.F.R. § 3.156 and are new and material evidence to reopen the Veteran's claim.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds that the lay evidence in this case is competent and credible.

Accordingly, the Board finds that the evidence received since February 2004 is new and material evidence, and the reopening of the claim of service connection for chronic low back strain is warranted.


ORDER

The application to reopen a claim of service connection for chronic low back strain is granted.


REMAND

VA must provide an examination with regard to claims for disability compensation when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).
The Veteran has claimed that her back problems occurred in service and have progressively gotten worse.  See June 2011 VA Form 9, Appeal to the Board of Veterans' Appeals.  Additionally, August 2008 VA treatment records and June 2011 private treatment records indicate the Veteran's complaints of low back pain on multiple occasions.  Furthermore, August 2008 VA treatment records show that the Veteran was prescribed ibuprofen for back pain.  Thus, there is competent evidence of persistent or recurrent symptoms of a disability.

The Veteran asserts that her chronic low back strain is related to service.  October 1981 service treatment records (STRs) show that the Veteran reported back pain in service and that the pain was off and on, but it had increased in the prior week.  In the same STR, the Veteran also reported that she lifts a lot of heavy objects at work.  Additionally, the Veteran's August 1982 separation examination shows that the Veteran placed a checkmark under "Yes" for a question asking if she had a history of or currently has "recurrent back pain."  The Veteran also reported in her separation examination that "[b]ack [p]ains tend to occur every now and then, if standing [for] too long."

Based on the foregoing, the evidence indicates that the Veteran's current chronic low back strain may be associated with active service.  Accordingly, the Board has determined that the "low threshold" necessary to trigger VA's duty to obtain an examination has been satisfied.  See McLendon, 20 Vet. App. at 83.  Therefore, the Board finds that the claim of service connection for chronic low back strain must be remanded for the Veteran to be scheduled for a VA examination to determine the nature and etiology of her chronic low back strain.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Obtain all of the Veteran's VA medical treatment records not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination in connection with her claim of entitlement to service connection for chronic low back strain.  The claims folder and a complete copy of this remand must be provided to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report.

The examiner should then opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's chronic low back strain is related to the Veteran's period of active military service.

The examiner must provide support for his or her opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his opinion.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account in formulating the requested opinion.

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


